Motion by complainant to dismiss defendant’s appeal denied on condition: (1) that defendant perfect his appeal and be ready to argue or submit it at the October Term, beginning October 1, 1962 (appeal ordered on the calendar for said term); and (2) that, within 15 days after entry of the order hereon, defendant shall file an undertaking for $500, with corporate surety, to pay the sums directed to be paid by the order appealed from in the event such order be affirmed in whole or in part, or in the event the appeal therefrom be dismissed. The appeal will be heard on the original papers (including the typed minutes) and on typewritten briefs, which should contain a copy of the opinion, if any, rendered by the court below. Six copies of defendant’s typewritten brief as appellant must be filed, and one copy served, on or before August 1, 1962. Beldock, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.